 
 Exhibit 10.4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
FOURTH LOAN MODIFICATION AGREEMENT
(Loan No. 9117000148)
 


This Loan Modification Agreement (the “Fourth Modification”) is made and entered
as of August 12, 2009, between CALIFORNIA BANK & TRUST, a California banking
corporation (“Bank”); ICON INCOME FUND EIGHT B L.P.; ICON INCOME FUND NINE, LLC;
ICON INCOME FUND TEN, LLC; and ICON LEASING FUND ELEVEN, LLC (separately and
collectively “Original Borrower”), and ICON LEASING FUND TWELVE, LLC (“First
Added Borrower”) and ICON EQUIPMENT AND CORPORATE INFRASTRUCTURE FUND FOURTEEN,
L.P. (“Second Added Borrower”).  As used herein the term “Borrower” means,
separately and collectively, the First Added Borrower, the Second Added
Borrower, and the Original Borrower.
 
RECITALS
 
A.           Pursuant to the terms of a Commercial Loan Agreement (the "Loan
Agreement") between Bank and Original Borrower, dated as of August 31, 2005,
Bank agreed to make a revolving line of credit in the principal sum of
$17,000,000 (the “Line of Credit”) available to Original Borrower.  Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Loan Agreement, as amended.
 
B.           The Line of Credit was evidenced by a promissory note (the “Note”)
of even date with the Loan Agreement, executed by Original Borrower in favor of
Bank.
 
C.           Original Borrower's indebtedness under the Loan Agreement was
secured by assets of Original Borrower under a separate Security Agreement,
dated August 31, 2005 (the “Security Agreement” executed by each entity
comprising Original Borrower).
 
D.           Under the terms of a Loan Modification Agreement, dated as of
December 26, 2006, executed by Original Borrower and Bank (the “First
Modification”), the Loan Agreement was amended.
 
E.           Under a further Loan Modification Agreement, dated June 20, 2007,
executed by Original Borrower, First Added Borrower, and Bank (the “Second
Modification”), among other things, First Added Borrower became a Borrower under
the Loan Agreement and became a party to the Security Agreement, Alternative
Dispute Resolution Agreement, Designation of Deposit Accounts and Contribution
Agreement which had previously been executed by Original Borrower.  By the
Second Modification, an amended note (the “Amended Note”) replaced the Note and
there were amendments to a financial reporting covenant under the Loan
Agreement.
 
F.           Under a further Loan Modification Agreement, dated May 1, 2008,
executed by Original Borrower, First Added Borrower, and Bank (the “Third
Modification”), among other things, the Line of Credit Expiration Date was
extended, the Line of Credit Limit was increased to $30,000,000.00, and
financial covenants were adjusted. The Amended Note was replaced by a Second
Amended Note (“Second Amended Note”) of the same date as the Third Modification.
 
G.           In response to Borrower's request and in reliance upon Borrower's
representations made to Bank in support thereof, Bank has agreed to modify the
terms of the Loan Agreement as set forth in this Fourth Modification.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Bank agree as follows:
 
1. Adoption of Recitals.  Borrower hereby represents and warrants that each of
the recitals set forth above is true, accurate and complete.
 
2. Acknowledgment of Debt.  Borrower acknowledges that, to the best of
Borrower’s knowledge, there are no claims, demands, offsets or defenses at law
or in equity that would defeat or diminish Bank's present and unconditional
right to collect the indebtedness evidenced by the Amended Note and to proceed
to enforce the rights and remedies available to Bank as provided in the Second
Amended Note, Loan Agreement, Security Agreement, or any other instrument,
agreement, or document given in connection with the Line of Credit (collectively
the “Loan Documents”) or by law.  Until the Line of Credit is paid in full,
interest and other charges shall continue to accrue and shall be due and owing.
 
3. Representations and Warranties.  Borrower hereby represents and warrants that
no material default exists under the Line of Credit and no event of default,
breach or failure of condition has occurred or exists, or would exist with
notice or lapse of time, or both, under any of the Loan Documents that could
reasonably be expected to have a Material Adverse Change, and all
representations and warranties of Borrower in this Fourth Modification and the
other Loan Documents are true and correct in all material respects as of the
date of this Fourth Modification (other than any such representations and
warranties that, by their terms, are specifically made as of a date other than
the date hereof) and shall survive the execution of this  Fourth Modification.
 
4. Modification of Loan Documents.  The Loan Documents are hereby supplemented,
amended and modified to incorporate the following, which shall supersede and
prevail over any existing and conflicting provisions thereof:
 
(a)    Section 1.1 of the Loan Agreement, entitled "Definitions" is modified by
deleting the definition of “Borrower” and replacing it with the following:
 
“Borrower” shall mean ICON Income Fund Eight B L.P.; ICON Income Fund Nine, LLC;
ICON Income Fund Ten, LLC; ICON Leasing Fund Eleven, LLC; ICON Leasing Fund
Twelve, LLC; and ICON Equipment and Corporate Infrastructure Fund Fourteen,
L.P., separately and collectively.
 
(b)    Section 1.1 of the Loan Agreement, entitled “Definitions” is modified as
follows:
 
(i) By deleting the definition of “Line of Credit Expiration Date” and replacing
it in its entirety with the following:
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Line of Credit Expiration Date” shall mean June 30, 2011, unless extended
pursuant to Section 2.1.a.
 
(c)    Section 1.1 of the Loan Agreement, entitled "Definitions" is modified by
deleting the definition of “Borrower” and replacing it with the following:
 
“Borrower” shall mean ICON Income Fund Eight B L.P.; ICON Income Fund Nine, LLC;
ICON Income Fund Ten, LLC; ICON Leasing Fund Eleven, LLC; ICON Leasing Fund
Twelve, LLC; and ICON Equipment and Corporate Infrastructure Fund Fourteen,
L.P., separately and collectively.
 
(d)    Section 3.2 of the Loan Agreement, entitled “Interest Rate,” is modified
by deleting subsection (a) thereof, entitled “Line of Credit Interest Rate,” and
the first sentence of subsection (b) thereof, entitled “Line of Credit Optional
Interest Rate,” and inserting in their place the following:
 
a.           Line of Credit Interest Rate.  Interest on advances on the Line of
Credit shall accrue at the Prime Rate (P+0.00%) per annum in effect from time to
time, but in no event shall interest accrue at less than four percent (4.00%)
per annum (the “Regular Line of Credit Interest Rate”).  Any changes in the
Regular Line of Credit Interest Rate resulting from a change in the Prime Rate
shall take effect without notice at the time the Prime Rate is set.
 
b.           Line of Credit Optional Interest.  Instead of the Regular Line of
Credit Interest Rate, Borrower may elect to have up to five (5) advances on the
outstanding principal balance of the Line of Credit (each a “Line of Credit LIBO
Rate Portion”) during the Line of Credit Availability Period bear interest at
the LIBO Rate, as defined below, plus two and one-half percent (L+2.50%), but in
no event shall interest accrue at less than four percent (4.00%) per annum (the
“Optional Line of Credit Interest Rate”) during an interest rate period
designated by Borrower (the “Line of Credit Applicable Interest Period”).
 
(e)    The first sentence of Section 3.5.c. of the Loan Agreement, entitled
“Unused Commitment Fee,” is deleted and replaced in its entirety with the
following:
 
For the Line of Credit, Borrower agrees to pay a fee (“Unused Commitment Fee”)
equal to the product of one-half of one percent (0.50%) multiplied by the
difference between Thirty Million Dollars ($30,000,000.00) and the amount of
credit extended to Borrower, determined by the Average Loan Balance, as defined
below, maintained during the Line of Credit Availability Period.
 
(f)      Section 8.4 of the Loan Agreement, entitled “Minimum Debt Service
Coverage Ratio,” is deleted and replaced in its entirety with the following:
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Minimum Debt Service Coverage Ratio.  To maintain as of the end of each fiscal
quarter based on the combined financial results as reported on SEC Form 10-Q or
10-K, as applicable, of each entity comprising Borrower, a Debt Service Coverage
Ratio of not less than 3.00 to 1.00 on a rolling four quarter basis.
 
(g)     Section 8.5 of the Loan Agreement, entitled “Tangible Net Worth,” is
deleted and replaced in its entirety with the following:
 
Tangible Net Worth.  To maintain as of the end of each fiscal quarter, based on
the financial results of each Borrower as reported on SEC Form 10-Q or 10-K, as
applicable, of each entity comprising Borrower, a combined Tangible Net Worth of
not less than Five Hundred Million Dollars ($500,000,000.00)
 
(h)     Section 8.7 of the Loan Agreement, entitled “Minimum Liquidity,” is
deleted and replaced in its entirety with the following:
 
Minimum Liquidity.  To maintain, as of the end of each fiscal quarter, based on
the combined financial results as reported on the SEC Form 10-Q or 10-K, as
applicable, of each Borrower, Liquidity of at least Twenty Million Dollars
($20,000,000.00).
 
(i)      The Second Amended Note is superseded and replaced by the Third Amended
Note, described below, and all references in the Loan Documents to “Note” shall
mean and refer to the Third Amended Note.
 
(j)      The Security Agreement, as previously amended, is further amended so
that the term “Grantor” as used therein means and refers to First Added
Borrower, Second Added Borrower and each entity comprising Original Borrower,
separately and collectively.
 
(k)   The Designation of Deposit Accounts, dated August 31, 2005, entered by
Original Borrower, as previously amended, is further modified to add the
following deposit account at Bank as one of Borrower’s “Designated Accounts”:
 
ICON Equipment and Corporate
Infrastructure Fund Fourteen, L.P.     1170092381
 
(l)      The Alternative Dispute Resolution Agreement, dated August 31, 2005,
entered by Original Borrower and Bank, as previously amended, is further
modified to add Second Added Borrower among the “Obligors” as that term is
defined therein.
 
(m)   The Contribution Agreement, dated August 31, 2005, entered by Original
Borrower, as previously amended, is further modified to add Second Added
Borrower among the “ICON Funds” as that term is defined therein.
 
(n)   Second Added Borrower assumes the obligations of Original Borrower and
First Added Borrower under the Loan Documents and Contribution Agreement, as
they may have been previously modified and as further modified or superseded
hereby, and agrees to be bound by terms of the those Loan Documents and the
Contribution Agreement as if Second Added Borrower had executed the same and any
the prior amendments thereto.
 
(o)   The form of the Second Amended Notice of Borrowing and Second Amended
Compliance Certificate shall be replaced by the Third Amended Notice of
Borrowing and Third Amended Compliance Certificate appended hereto.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(p)   Upon the effectiveness of this Fourth Modification, the Loan Documents
which recite that they are security instruments shall secure, in addition to any
other obligations secured thereby, the payment and performance by Original
Borrower, First Added Borrower and Second Added Borrower of all obligations
under the Line of Credit, as modified hereby, and any amendments, modifications,
extensions or renewals of the same which are hereafter agreed to in writing by
the parties.
 
(q)   The form of the Second Amended Compliance Certificate shall be replaced by
the Third Amended Compliance Certificate appended hereto.
 
5. Conditions Precedent.  This Modification shall only be effective upon
Borrower’s completion of the following conditions precedent to Bank’s
satisfaction.
 
(a)   Execution and delivery by Borrower of this Fourth Modification and the
Third Amended Note in form satisfactory to Bank;
 
(b)   Bank shall file and is authorized to file a UCC-1 Financing Statement
identifying Second Added Borrower as “Debtor” in form satisfactory to the Bank
with the Delaware Secretary of State;
 
(c)   Execution and delivery to Bank of Corporate Resolutions for Borrowing by
Limited Liability Companies and Limited Partnerships in form satisfactory to
Bank;
 
(d)   Execution and delivery to Bank of a Certificate of Limited Partnership and
Authorization to Sign on behalf of Second Added Borrower;
 
(e)   Payment of an extension fee of $150,000.00
 
(f)      Such other documents or instruments as Bank shall reasonably require;
 
(g)   After giving effect to this Modification, the absence of any Event of
Default under the Loan Agreement except as may be expressly waived in writing by
Bank; and
 
(h)   Payment of Bank's reasonable attorneys fees incurred in preparation of
this Modification and related documents.
 
6. Governing Law.  This Fourth Modification shall be construed, governed and
enforced in accordance with the laws of the State of California.
 
7. Interpretation.  No provision of this Fourth Modification is to be
interpreted for or against either Borrower or Bank because that party, or that
party's representative, drafted such provision.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
8. Full Force and Effect.  Except as set forth herein, all other terms and
conditions of the Loan Documents shall remain in full force and effect.  Upon
and after the effectiveness of this Fourth Modification, each reference in the
Loan Agreement and Security Agreement to “this Agreement”, “hereunder”, “hereof”
or words of like import referring to the Loan Agreement or Security Agreement,
as applicable, and each reference in the other Loan Documents to “Loan
Agreement”, “Security Agreement”, “thereunder”, “thereof” or words of like
import referring to the Loan Agreement or Security Agreement, as applicable,
shall mean and be a reference to the Loan Agreement or Security Agreement, as
applicable, as modified hereby.
 
9. Reaffirmation.  Except as specifically modified by this Fourth Modification,
Borrower hereby acknowledges, reaffirms and confirms its obligations under the
Loan Documents.
 
10. Entire Agreement.  This Fourth Modification and the Loan Documents represent
the entire agreement of the parties and supersede all prior oral and written
communication between the parties.  If there is any conflict between this Fourth
Modification and any documents referred to herein, this Fourth Modification
shall prevail.  No amendment of this Fourth Modification shall be valid unless
it is in writing and is signed by the parties to this Fourth Modification.
 
11. Counterparts. This Fourth Modification may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Fourth Modification by
facsimile shall be effective as delivery of a manually executed counterpart of
this Fourth Modification.
 
12. IN WITNESS WHEREOF, the parties have executed this Fourth Modification as of
the day and year first above written.
 
 
SIGNATURES APPEAR ON THE FOLLOWING PAGES
 

 
6

--------------------------------------------------------------------------------

 

 
ICON INCOME FUND EIGHT B L.P.,
a Delaware limited partnership
By:           ICON CAPITAL CORP., its general partner
 
 
By:       /s/ Michael A. Reisner
Michael A. Reisner
Co-President and Co-Chief Executive Officer
 
CALIFORNIA BANK & TRUST,
a California banking corporation
 
 
By:                  /s/ J. Michael
Sullivan                                           
Name: J. Michael Sullivan
Title: Vice President and Relationship Manager
 
Address where notices are to be sent:
 
ICON INCOME FUND EIGHT B L.P.
c/o ICON Capital Corp., its general partner
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention:  General Counsel
Attention:  Michael A. Reisner
                  Co-President and Co-Chief Executive Officer
Facsimile No.:  (212) 418-4739
 
ICON INCOME FUND NINE, LLC,
a Delaware limited liability company
By:           ICON CAPITAL CORP., its manager
 
 
By:        /s/ Michael A. Reisner                                           
Michael A. Reisner
Co-President and Co-Chief Executive Officer
 
Address where notices are to be sent:
 
 
 
ICON INCOME FUND NINE, LLC
c/o ICON Capital Corp., its manager
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention:  General Counsel
Attention:  Michael A. Reisner
                  Co-President and Co-Chief Executive Officer
Facsimile No.:  (212) 418-4739
 
Address where notices are to be sent:
 
South Bay Commercial Banking
1690 South El Camino Real
San Mateo, CA 94402
 
   

 
 
 
7

--------------------------------------------------------------------------------

 

 
ICON INCOME FUND TEN, LLC,
a Delaware limited liability company
By:           ICON CAPITAL CORP., its manager
 
 
By:        /s/ Michael A. Reisner                                           
Michael A. Reisner
Co-President and Co-Chief Executive Officer
 
ICON LEASING FUND ELEVEN, LLC,
a Delaware limited liability company
By:           ICON CAPITAL CORP., its manager
 
 
By:      /s/ Michael A. Reisner                                          
           Michael A. Reisner
           Co-President and Co-Chief Executive Officer
 
Address where notices are to be sent:
 
ICON INCOME FUND TEN, LLC
c/o ICON Capital Corp., its manager
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention:  General Counsel
Attention:  Michael A. Reisner
                  Co President and Co-Chief Executive Officer
Facsimile No.:  (212) 418-4739
 
Address where notices are to be sent:
 
ICON LEASING FUND ELEVEN, LLC
c/o ICON Capital Corp., its manager
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention:  General Counsel
Attention:  Michael A. Reisner
                  Co President and Co-Chief Executive Officer
Facsimile No.:  (212) 418-4739
 

 
ICON LEASING FUND TWELVE, LLC, a Delaware limited liability company
By:           ICON CAPITAL CORP., its manager
 
 
By:        /s/ Michael A. Reisner                                          
Michael A. Reisner
Co-President and Co-Chief Executive Officer
ICON EQUIPMENT AND CORPORATE INFRASTRUCTURE FUND FOURTEEN, L.P., a Delaware
limited partnership
By:           ICON GP 14, LLC, its general partner
 
 
By:       /s/ Michael A. Reisner                                           
Michael A. Reisner
     Co-President and Co-Chief Executive Officer
Address where notices are to be sent:
 
ICON LEASING FUND TWELVE, LLC
c/o ICON Capital Corp., its manager
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention:  General Counsel
Attention:  Michael A. Reisner
                  Co President and Co-Chief Executive Officer
Facsimile No.:  (212) 418-4739
 
Address where notices are to be sent:
 
ICON EQUIPMENT AND CORPORATE INFRASTRUCTURE FUND FOURTEEN, L.P.
c/o ICON GP 14, LLC, its general partner
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention:  General Counsel
Attention:  Michael A. Reisner
                  Co President and Co-Chief Executive Officer
Facsimile No.:  (212) 418-4739
 

 
 

 8

--------------------------------------------------------------------------------

 